DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed July 23, 2021.
	Claims 1-8 are pending.  Claims 1 and 5 are amended.  Claims 9-30 are withdrawn.  Claims 1 and 5 are independent.
Continued Examination Under 37 CFR 1.114 After Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 23, 2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheuerlein et al. (U.S. 2005/0078514; hereinafter “Scheuerlein”).

    PNG
    media_image1.png
    945
    953
    media_image1.png
    Greyscale

 	Regarding independent claim 1, Scheuerlein discloses a method of verifying values programmed into a plurality of non-volatile memory cells (“read mode of operation,” see Abstract) in an array of analog neural non-volatile memory cells (see Examiner’s Markup Scheuerlein’s Figure 1, see also memory cells 131 as shown in Fig. 1), wherein the array is arranged in rows (Fig. 1: rows comprising word lines WL5-WL8) and columns (Fig. 1: columns comprising bit lines BL1-BL4), wherein each row is coupled to a word line (Fig. 1: WL5-WL8) and each column is coupled to a bit line (Fig. 1: BL1-BL4), and wherein each word line is selectively coupled to a row decoder (Fig. 1: 102 and 106) and each bit line is selectively coupled to a column decoder (Fig. 1: 122 and 123-126), the method comprising:
	selecting, by the row decoder, all word lines in the array (Fig. 1: selecting word lines WL5-WL8, see page 3, par. 0032);
	selecting, by the column decoder, a bit line in the array (Fig. 1: bit lines BL1 and BL2 are selected by COLSEL1, see pages 2-3, par. 0030 and 0032);
	sensing, by a sense amplifier (Fig. 1: 129), a current received from the bit line (“the cell current flowing on bit line BL2,” see page 3, par. 0032); and
	comparing the current (“the cell current flowing on bit line BL2,” see page 3, par. 0032) to a reference current (leakage current from BL1, see page 3, par. 0032) to determine if the non-volatile memory cells coupled to the bit line contain the desired values (“read data,” see page 3, par. 0032).
	Regarding independent claim 5, Scheuerlein discloses a method of measuring current drawn by a plurality of non-volatile memory cells (“read mode of operation,” see Abstract) in an array of analog neural non-volatile memory cells (see Examiner’s Markup Scheuerlein’s Figure 1, see also memory cells 131 as shown in Fig. 1), wherein the array is arranged in rows (Fig. 1: rows comprising word lines WL5-WL8) (Fig. 1: columns comprising bit lines BL1-BL4), wherein each rows is coupled to a word line (Fig. 1: WL5-WL8) and each column is coupled to a bit line (Fig. 1: BL1-BL4), and wherein each word line is selectively coupled to a row decoder (Fig. 1: 102 and 106) and each bit line is selectively coupled to a column decoder (Fig. 1: 122 and 123-126), the method comprising:
	selecting, by the row decoder, all word lines in the array (Fig. 1: selecting word lines WL5-WL8, see page 3, par. 0032);
	selecting, by the column decoder, a bit line in the array (Fig. 1: bit lines BL1 and BL2 are selected by COLSEL1, see pages 2-3, par. 0030 and 0032); and
	measuring a current received from the bit line (“the cell current flowing on bit line BL2,” see page 3, par. 0032).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Scheuerlein et al. (U.S. 2005/0078514; hereinafter “Scheuerlein”) in view of Mori et al. (U.S. 2001/0040836; hereinafter “Mori”).
	Regarding claim 2, Scheuerlein discloses the limitations with respect to claim 1.
	Scheuerlein is silent with respect to each of the non-volatile memory cells is a stacked-gate flash memory cell.
(see page 6, par. 0058).
	Mori teaches a read operation that can be applied to non-volatile semiconductor memory (see page 10, par. 0206).
	Furthermore, Mori teaches wherein each of the non-volatile memory cells is a stacked-gate flash memory cell (see page 18, par. 0441).
	Since Mori and Scheuerlein are from the same field of endeavor, the teachings described by Mori would have been recognized in the pertinent art of Scheuerlein.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Mori with the teachings of Scheuerlein for the purpose of provide a nonvolatile semiconductor memory which can restore the threshold voltage of a memory cell, see Mori’s page 4, par. 0050.
Regarding claim 6, Scheuerlein discloses the limitations with respect to claim 5.
	Scheuerlein is silent with respect to each of the non-volatile memory cells is a stacked-gate flash memory cell.
	However, Scheuerlein describes that the methods may also be used to advantage memories such as, three-dimensional, non-volatile, field-programmable memory array (both write-one and/or rewritable memory) (see page 6, par. 0058).
	Mori teaches a read operation that can be applied to non-volatile semiconductor memory (see page 10, par. 0206).
	Furthermore, Mori teaches wherein each of the non-volatile memory cells is a stacked-gate flash memory cell (see page 18, par. 0441).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Mori with the teachings of Scheuerlein for the purpose of provide a nonvolatile semiconductor memory which can restore the threshold voltage of a memory cell, see Mori’s page 4, par. 0050.
Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Scheuerlein et al. (U.S. 2005/0078514; hereinafter “Scheuerlein”) in view of Lai et al. (U.S. 2020/0202941; hereinafter “Lai”).
Regarding claim 3, Scheuerlein discloses the limitations with respect to claim 1.
Scheuerlein is silent with respect to each of the non-volatile memory cells is a split-gate flash memory cell.
However, Scheuerlein describes that the methods may also be used to advantage memories such as, three-dimensional, non-volatile, field-programmable memory array (both write-one and/or rewritable memory) (see page 6, par. 0058).
Lai teaches a read operation that can be applied to non-volatile memory cells (see page 2, par. 0028).
Furthermore, Lai teaches wherein each of the non-volatile memory cells is a split-gate flash memory cell (see page 4, par. 0050).
Since Lai and Scheuerlein are from the same field of endeavor, the teachings described by Lai would have been recognized in the pertinent art of Scheuerlein.

Regarding claim 4, Scheuerlein discloses the limitations with respect to claim 1.
However, Scheuerlein is silent with respect to the array is part of a neural network.
Lai teaches a plurality of non-volatile memory cells can be used as nodes in a neural network (see page 1, par. 0019-0020).
Since Lai and Scheuerlein are from the same field of endeavor, the teachings described by Lai would have been recognized in the pertinent art of Scheuerlein.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lai with the teachings of Scheuerlein for the purpose of save circuit area, see Lai’s page 4, par. 0050.
Regarding claim 7, Scheuerlein discloses the limitations with respect to claim 5.
Scheuerlein is silent with respect to each of the non-volatile memory cells is a split-gate flash memory cell.
However, Scheuerlein describes that the methods may also be used to advantage memories such as, three-dimensional, non-volatile, field-programmable memory array (both write-one and/or rewritable memory) (see page 6, par. 0058).
Lai teaches a read operation that can be applied to non-volatile memory cells (see page 2, par. 0028).
Furthermore, Lai teaches wherein each of the non-volatile memory cells is a split-gate flash memory cell (see page 4, par. 0050).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lai with the teachings of Scheuerlein for the purpose of save circuit area, see Lai’s page 4, par. 0050.
Regarding claim 8, Scheuerlein discloses the limitations with respect to claim 5.
However, Scheuerlein is silent with respect to the array is part of a neural network.
Lai teaches a plurality of non-volatile memory cells can be used as nodes in a neural network (see page 1, par. 0019-0020).
Since Lai and Scheuerlein are from the same field of endeavor, the teachings described by Lai would have been recognized in the pertinent art of Scheuerlein.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lai with the teachings of Scheuerlein for the purpose of save circuit area, see Lai’s page 4, par. 0050.
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825